oOo oN DO oO fF WwW DY =

BM ho RO RO NS SB NO NY NO | = = =— =— =— —=—&— —=& — —
aon OG OUomlmlUMUDAP,mLUCUaNUCULNI CUCcCClCUCOlCOM OTT ee NS Olt ela LG GUL KSC CUO

 

Case 2:19-cv-06475-FMO-E Document 31 Filed 07/28/20 Pagelof2 Page ID #:964

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SANRIO CO., LTD., et al. ) Case No. CV 19-6475 FMO (Ex)
Plaintiffs,
V. JUDGMENT
MYLOCKER.COM, LLC, et al.,
Defendants. )

 

Pursuant to the Court’s Order Re: Plaintiffs’ Motion for Entry of Default Judgment, IT IS
ADJUDGED that:

1. Default judgment shall be entered in favor of plaintiffs Sanrio Co., Ltd. and Sanrio, Inc.,
and against defendants MyLocker.com, LLC d/b/a CustomCat, Bespoke Technologies, LLC,
Robert Hake and Sandra Bittker, jointly and severally, in the total amount of $279,000, with post-
judgment interest to be calculated pursuant to 28 U.S.C. § 1961(a).

2. Defendants, and their agents, servants, employees, successors and assigns, and all
other persons acting in concert or conspiracy with or affiliated with them are permanently
restrained and enjoined from infringing the Character Artwork, either directly or contributorily, in
any manner, including, but not limited to, manufacturing, importing, distributing, advertising, selling
and/or offering for sale any merchandise which features any of the Character Artwork, and,

specifically:

 
oOo oN DO oO fF WwW DY =

ee ec meee
oN OD oO fF WO NYO — OO

19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-06475-FMO-E Document 31 Filed 07/28/20 Page 2of2 Page ID #:965

(D)

Manufacturing, distributing, advertising, selling and/or offering for sale the Character
Artwork or any other unauthorized products which picture, reproduce, copy or use
the likenesses of or bear a confusing similarity to any of the Character Artwork;
Manufacturing, distributing, advertising, selling and/or offering for sale in connection
therewith any unauthorized promotional materials, labels, packaging or containers
which picture, reproduce, copy or use the likenesses of or bear a confusing similarity
to any of the Character Artwork;

Engaging in any conduct that tends falsely to represent that, or is likely to confuse,
mislead or deceive purchasers, defendants’ customers and/or members of the
public to believe that, the actions of defendants, the products sold by defendants,
or defendants themselves are connected with plaintiffs, are sponsored, approved
or licensed by plaintiffs, or are affiliated with plaintiffs; and

Affixing, applying, annexing or using in connection with the manufacture, distribution,
advertising, sale and/or offer for sale or other use of any goods or services, a false
description or representation, including words or other symbols, tending to falsely

describe or represent such goods as being those of plaintiffs.

3. Plaintiffs shall serve defendants with a copy of this Judgment in such a manner as to

make it operative in any future proceedings.

Dated this 28th day of July, 2020.

/s/
Fernando M. Olguin
United States District Judge

 
